                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION


NCS MULTISTAGE INC.,                          )
                                              )
                  Plaintiff,                  )   CASE NO. 6:20-cv-00622
                                              )
       v.                                     )
                                              )
TCO AS, TCO PRODUCTS INC.,                    )
ARSENAL INC.,                                 )
                                              )
                  Defendant.                  )
                                              )

UNOPPOSED MOTION TO EXTEND TIME TO ANSWER PLAINTIFF’S COMPLAINT

       Defendant Arsenal Inc., through undersigned counsel, files this unopposed motion for

extension of time to answer or otherwise respond to Plaintiff NCS Multistage Inc.’s Complaint.

The deadline is currently set is August 5, 2020. Defendant seeks a 30-day extension on the

current deadline, causing the new deadline to be set on September 4, 2020. Plaintiff does not

oppose this extension of time.

Dated: August 4, 2020                             Respectfully submitted,



                                                  /s/ John D. Holman
                                                  John D. Holman
                                                  TX Bar No. 24082232
                                                  MATTHEWS, LAWSON, MCCUTCHEON, AND
                                                  JOSEPH, PLLC
                                                  2000 Bering Dr., Suite 700
                                                  Houston, Texas 77057
                                                  TEL: 713-355-4200
                                                  FAX: 713-355-9689
                                                  jholman@matthewsfirm.com

                                                  Attorney for Defendant Arsenal Inc.



                                              1
                              CERTIFICATE OF CONFERENCE

       I hereby certify that on July 29, 2020, I conferred via email with counsel for Plaintiff

regarding the relief requested herein. Plaintiff’s counsel confirmed that Plaintiff does not oppose

a thirty day extension of time.



                                                            /s/ John D. Holman
                                                            John D. Holman


                                  CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Motion was filed on this 4th day August,

2020, pursuant to the electronic filing requirements of the United States District Court for the

Western District of Texas, and served via CM/ECF on Plaintiff’s counsel of record.



                                                            /s/ John D. Holman
                                                            John D. Holman




                                                2
